DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Weide et al. (US 2002/0197709 A1 – hereafter ‘709) as evidenced Lebl et al (US 2011/0105366 A1 – hereafter ‘366) in view of Goral (US 2020/0299625 A1 – hereafter ‘625).
‘709 discloses an apparatus for performing assays in a multi-well pate (Abstract) that includes the following limitations for claim 1: 
“A substrate for test use”: ‘709 discloses a multi-well plate for performing assays ([0028]).  
“a surface
“a solution retaining part for retaining water or an aqueous solution that is formed on the surface of the substrate”: ‘709 discloses microwells that are formed on the surface of the plate (well 22; Fig. 7A; [0028]) and  is fully capable of holding water or an aqueous solution. 
“a non-concave part that constitutes a portion on the surface other than the solution remaining part”: ‘709 discloses a non-concave portion between the wells (area 46; Fig. 7A; [0028]).  
“the substrate is made of polydimethylsiloxane (PDMS)”: ‘709 discloses that the plate is made of PDMS ([0028]).  
“the solution retaining part is a concave part having a hydrophilic surface layer in which polydimethylsiloxane is reformed to be hydrophilic”: ‘709 discloses that the well is hydrophilic and has been treated to make the surface to be hydrophilic ([0028]).  
“the non-concave part is hydrophobic”: ‘709 discloses that the non-concave portion is hydrophobic ([0028]).  
“has a water contact angle of the hydrophilic surface layer that is smaller than a water contact angle of the non-concave part”: The hydrophilic surface would intrinsically have a water contact angle that is less than the hydrophobic region.   
‘709 differs from the instant claim regarding the thickness of the hydrophilic coating.  
‘625 discloses a 3D or 2D cell culture device (Abstract) that for claim 1 include a hydrophilic coating that range from 0.01 to 100 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have a hydrophilic layer as taught by ‘625 within ‘709 in order to have a low protein binding surface ([0033]).  The suggestion for doing so at the time would have been in order to have a surface that promotes the formation of 3D cellular aggregates ([0004]).  
‘709 does not specify the shape of the microwells, but it should be noted that concave well shapes are well-known within the art (as evidenced by [0041] of ‘366) and would have been a matter of engineering design choice for one of ordinary skill in the art at the time of filing.  
For claim 2, ‘709 discloses that the well has a depth of 100 m ([0028]; Fig. 7A).  
For claim 3, the hydrophilic surface of ‘709 intrinsically has a water contact angle 90° or less (see Table 1 of ‘625).  
For claim 8, the contact angle of the hydrophilic surface is going to be less than the hydrophobic surface by 10° or more (see table 1 of ‘625).  
For claim 9, Applicant is reminded that process steps in an apparatus are not accorded patentable weight.  “The patentability of a product does not depend on its method of production”.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)."  Furthermore, the processing steps do not structurally define the instant application over the prior art since the claimed processing steps do not impart a distinctive structural characteristic to the final product.
‘709 differs from the instant claim regarding the dimensions of the wells, however, these sizes of wells are well-known within the art (as evidenced by [0043] and [0044] of ‘366, depths of 0.05-20 m, diameters of 0.1-10 m) and would have been a matter of engineering design choice for one of ordinary skill in the art at the time of filing.  
For claim 11, ‘709 discloses that the plate is placed on the bottom of a testing apparatus with a plate like structure (Fig. 8; [0032]) where the solution retaining part is formed on the bottom of the surface (Fig. 7A; [0028]; [0032]).  



Allowable Subject Matter
Claims 4 and 7 are allowed. 
The following is an examiner’s statement of reasons for allowance: For claim 4, the prior art fails to teach or fairly suggest a method for manufacturing a substrate that includes the steps of making the substrate out of polydimethylsiloxane (PDMS) and at which the solution retaining part is to be formed with an electron beam at an acceleration voltage of the electron beam, which is equal to or lower than 1 MV and a radiation dose, of the electron beam, which is equal to or larger than 2 MGy where these limitations are in combination with the claim as a whole.  
Claim 7 would be allowable for reasons similar to claim 4.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 8-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See the new grounds of rejection above.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799